              Case 6:19-cr-00001-CCL Document 147 Filed 06/08/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                                HELENA DIVISION

 UNITED STATES OF AMERICA,                               CR 19-01-H-CCL

                     Plaintiff,

               vs.
                                                FINAL ORDER OF FORFEITURE
 TAVIA DION BLUME and KYLE
 DOUGLAS ALVERSON,

                     Defendant.


         This matter comes before the Court on the United States' Motion for Final

Order of Forfeiture. Having reviewed said motion, the Court FINDS:

         1.      The United States commenced this action pursuant to 21 U.S.C.

§ 853;

         2.      A Preliminary Order of Forfeiture was entered on March 23, 2020;

         3.      All known interested parties were provided an opportunity to respond

and that publication has been effected as required by 18 U.S.C. § 982(b )(1) and 21

U.S.C. § 853(n)(l);



                                            I
              Case 6:19-cr-00001-CCL Document 147 Filed 06/08/20 Page 2 of 2



         4.       There appears there is cause to issue a forfeiture order under 21

u.s.c. § 853;
         It is therefore ORDERED, DECREED, AND ADJUDGED that:

         1.       The Motion for Final Order of Forfeiture is GRANTED.

         2.      Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. § 853, free from the claims of any other

party:

         •       $1,280.00 in United States currency.

         3.      The United States shall have full and legal title to the forfeited property

and may dispose of it in accordance with law.

         Dated this      jrf/1day of June, 2020.




                                     Senior United States District Judge




                                              2
